Case: 3:17-cv-00334-TMR Doc #: 17 Filed: 05/24/19 Page: 1 of 69 PAGEID #: 538




                   Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                   Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 2 of 69 PAGEID #:Timothy
       Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   539 Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 3 of 69 PAGEID #:Timothy
       Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   540 Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 4 of 69 PAGEID #:Timothy
       Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   541 Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 5 of 69 PAGEID #:Timothy
       Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   542 Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 6 of 69 PAGEID #:Timothy
       Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   543 Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 7 of 69 PAGEID #:Timothy
       Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   544 Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 8 of 69 PAGEID #:Timothy
       Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   545 Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 9 of 69 PAGEID #:Timothy
       Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   546 Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                           YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 10 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   547
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 11 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   548
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 12 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   549
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 13 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   550
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 14 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   551
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 15 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   552
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 16 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   553
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 17 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   554
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 18 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   555
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 19 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   556
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 20 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   557
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 21 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   558
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 22 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   559
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 23 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   560
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 24 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   561
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 25 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   562
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 26 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   563
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 27 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   564
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 28 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   565
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 29 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   566
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 30 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   567
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 31 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   568
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 32 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   569
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 33 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   570
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 34 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   571
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 35 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   572
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 36 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   573
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 37 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   574
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 38 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   575
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 39 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   576
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 40 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   577
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 41 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   578
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 42 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   579
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 43 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   580
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 44 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   581
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 45 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   582
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 46 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   583
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 47 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   584
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 48 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   585
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 49 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   586
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 50 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   587
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 51 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   588
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 52 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   589
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 53 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   590
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 54 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   591
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 55 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   592
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 56 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   593
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 57 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   594
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 58 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   595
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton                            YVer1f
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 59 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   596
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 60 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   597
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 61 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   598
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 62 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   599
                                                                                Timothy Reboulet




                     Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                     Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 63 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   600
                                                                                Timothy Reboulet

                                      academy 40:5                  attention 49:11              calls 13:21,22 15:1 21:4
                       1                                                                          42:14,17,18,22 54:5
                                      accepting 57:16,18            attorney 4:12
                                                                                                 capable 34:25
         1 5:19 33:19,23              accident 42:2 54:10,12        attributing 39:18
                                                                                                 car 43:4,9,10 44:3 50:18,
         11:47 59:25                  accidents 15:4                authority 24:17 30:15         25 51:1,8,10,11,16 52:3
                                                                     40:24 41:4
         12 10:21                     accomplishments 49:11                                      care 28:15,18
                                                                    avoid 5:22
         13 10:21                     accounts 27:7,14                                           career 36:10,12
                                                                    aware 49:9
         17 14:10                     acknowledging 48:10                                        Carp 57:20
         18 18:12,13                  acted 22:9                                                 Carper 17:5,8,11 18:20,
                                                                                  B
                                      acting 22:2,3,6 47:6                                        21,22 57:9,16,23 58:4,11,
         1st 8:8,20 16:15
                                                                                                  21 59:9
                                      actively 22:18                back 7:23 9:6 11:5,23 13:4
                                                                     15:23 27:13 30:20 31:5      cars 50:11,17,22,24 51:6,
                       2              additional 19:3                32:2,5,21 50:22,24           22,25 52:7,9,11
                                      address 6:18,22,24 43:19      bad 13:7 39:20               case 4:20,24 5:5,13 40:11,
         2 6:1
                                      administrative 27:23                                        18 47:7,21 48:1,7
                                                                    bam 51:21
         2001 10:15,16 11:3            30:13                                                     cases 15:8 21:3,7,11
                                                                    bargain 36:6
         2002'ish 10:17               admit 33:25                                                 40:12 45:6 53:21
                                                                    basically 58:14
         2007 14:11 15:13             advocate 56:9                                              catch 34:24
                                                                    BAZELAK 6:19 10:13
         2008 14:13                   affairs 5:4 14:6,8,17,19,25                                cautioned 4:3
                                                                     15:13 33:13 43:18,21
         2012 17:24 25:4               16:21 17:13 18:16 19:7        49:17 56:23 57:3 59:23      CC'D 45:17
                                       28:5
         2013 25:4,6                                                Bean 8:25 13:5 16:6,13,15    center 11:2 12:20 13:17
                                      afraid 18:14                                                28:15,18
         2016 24:8                                                  begin 4:13
                                      afternoon 59:1                                             Central 49:6
         2017 7:10,11,20                                            beginning 10:17 35:12
                                      age 4:2                        39:21 40:8                  certified 4:4
         21st 7:11
                                      ahead 49:18                   benefit 43:21 54:21,22       Chabali 23:5
         29 7:20,21 55:20                                            55:1
                                      aid 30:4                                                   chain 59:7
                                      Albright 50:6                 Biehl 26:5,8,11 37:19
                       3                                             38:13                       Chanda 4:9
                                      alternate 19:8                                             changed 18:17
                                                                    big 19:17
         3 6:9                        alternating 21:20
                                                                    Bingo 28:2                   channel 59:4
         30 7:24                      amount 17:2 19:19 20:9
                                                                    bit 15:24 46:15              check 42:5,11
         335 6:25                      41:20 59:11
                                                                    black 16:5 26:1,2,6          chief 23:8 26:7 45:4,5,12,
         3rd 8:6,11 11:5,24 12:3,18   Andy 25:21 26:15,16                                         18
           16:14 30:2 32:15            38:11                        blue 53:25 54:2
                                                                                                 chosen 38:2,16
                                      answering 6:3,14              Booher 25:21 26:15,16
                                                                     37:18 38:11                 city 7:6 43:9 50:18
                       4              answers 31:16
                                                                    bottom 29:7 35:7             civil 5:5,9 10:23 11:1
                                      apparently 51:24
         4 24:8                                                                                  clock 58:25
                                      approving 30:15               break 29:9 46:6
                                                                    briefly 4:10                 clocks 58:25
                       5              Approximate 10:13
                                                                    brought 9:2 54:21            close 46:17 47:2
                                      April 7:10,11
         5th 32:15                                                  Brown 4:6,9 43:20,22         closed 45:15,16 46:20,21
                                      Area 43:14
                                                                     59:21                       Collum 28:7
                                      areas 54:19
                       9                                            bureau 20:20 53:18           colonel 23:5 41:19 50:6
                                      assessment 11:2                                             52:2 57:22,23 58:4,10,12
                                                                    bus 7:6
         9-1-1 13:21,24               assigned 8:6 21:7 49:21,                                   combined 32:16
                                       22 52:8 54:19
                                                                                  C              command 45:18 48:15
                       A              assignment 14:4 25:8,9,                                     59:4,7
                                       11 27:6 40:2
                                                                    call 48:9 50:14 53:16        commander 8:12 20:19
         a.m. 59:25                   assistant 23:8                                              57:17,21 58:4
                                                                    called 9:11 14:5 53:7
         abilities 29:23              assume 6:13                                                commanders 47:6
                                                                    calling 52:3
         Absolutely 55:7              attack 36:15                                               commanding 18:16
                                                                    callouts 15:2 21:5,6 53:21



                           Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                           Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 64 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   601
                                                                                Timothy Reboulet

         communicate 45:11                                            document 44:10
         communicating 44:16,                         D               door 46:17,24 47:2 58:14,                  F
           18                                                          19
                                        damages 5:11                                               factors 38:23
         compared 19:18                                               doors 46:21
                                        Darrel 51:1,15                                             failed 45:22
         complain 41:13                                               DPD 55:18
                                        day 8:20 11:13 52:14,15                                    fair 5:24,25 6:7,8,15,16
         complained 41:4                                              drafted 12:22,23
                                        days 8:9,24 9:2,8 11:12,                                   Fairborn 7:6
         complaint 24:9 44:25            15,24                        drive 42:4
           45:1,16                                                                                 falling 40:14
                                        Dayton 5:1 7:5,14,18 8:1,     driving 7:5 50:17,25 51:2,
         complaints 15:2                                               5,7                         fast 6:10
                                         7,9
         complete 22:13 45:22           deciding 21:6                 duly 4:3                     feel 24:18 34:20 55:15,21
                                                                                                    56:2 59:2
         completed 21:19                Dennis 51:19                  duties 19:3,12 31:10 47:3,
                                                                       4,8,17                      feeling 29:13 31:4
         concentrate 46:23              deny 34:3
                                                                                                   feelings 31:24 33:10
         concerns 58:5                  department 7:15,18 8:2                                      36:23,25 58:5
                                                                                    E
         concluded 59:25                 10:19 19:11 32:20 36:2
                                         43:2 49:23 55:20 56:9
                                                                                                   fell 52:4
         conclusion 31:12,13                                          e-mail 45:17,25 52:14,15,
                                        deposition 4:18 5:7 43:25      17
                                                                                                   fellow 35:13
         concurrent 22:1                 59:24                                                     felt 23:13 29:11 30:25
                                                                      eager 6:6
         conduct 35:13                                                                              31:21,22 32:1 35:16 36:8
                                        depressed 46:11,13
                                                                      earlier 35:22 37:16 38:4      40:23 47:17
         conducted 36:9                 Des 51:2,5                     53:6
                                                                                                   figure 55:13
         confirm 34:3                   desire 37:9                   early 11:18 55:8
                                                                                                   file 33:24
         confused 56:25                 desk 30:15 32:2               east 4:25
                                                                                                   filed 5:6
         consciously 6:10               destroyed 36:10,12            Ecton 21:2 24:3,20,23
                                                                       25:16 38:4 40:16 41:18
                                                                                                   fill 23:15
         contact 10:3 35:25             detective 27:8,23 28:6,8       50:6 52:2 58:10             filled 54:4
         context 33:17                   32:25
                                                                      effect 36:24                 filling 23:18
         continue 53:16                 detectives 14:25 20:24
                                         21:18 43:2                   efficient 49:2               final 27:21 30:14
         contract 49:6
                                        difficult 5:23                eliminated 38:21             find 22:18 42:21,24 44:21
         contractual 48:11                                                                          45:7
                                        difficulty 57:16              end 10:16
         conversation 6:4 24:22                                                                    findings 20:22,23,24
                                        digital 53:25                 ended 13:18 28:4 51:20
         conversations 44:23                                                                        21:8,13,14,18 39:25 58:6
           55:8 58:7,10                 direct 29:25 44:22            Eric 25:20,24,25 26:1
                                                                       37:16 38:4 56:23,24,25
                                                                                                   fine 12:12 43:23
         coordinator 50:15              direction 47:8                 57:2,5                      fit 8:25
         copy 33:20                     directly 27:4 28:12 35:24     errors 34:24
                                         44:22 53:16,17
                                                                                                   flowed 41:19
         correct 7:13 12:1 13:1                                       evening 11:19                Focus 50:19,20,21 51:17,
           17:10 18:25 19:1,20 21:11,   discussed 48:19
                                                                                                    20
           12,16 22:4,7 25:22 35:17                                   everyday 6:4
                                        discussion 23:22,24
                                         48:14                        everything's 13:23           follow 45:22
         correctly 31:18
                                                                                                   force 9:9,21 35:17 54:11,
         couple 13:16 17:15 51:25       dismissal 35:16               exam 10:24 11:1 20:14,16
                                                                                                    12
         court 14:2                     dispatch 12:20,23,25          examined 4:4
                                                                                                   Ford 43:9 50:9,10,16,19
                                         13:15,17,20,22 14:3 16:14,
         courts 13:23                    16
                                                                      exhibit 33:19,23,25           51:17

         created 55:10                  disposed 48:8                 experience 30:7              formal 20:4
         criminal 5:7,8 48:7                                          explanation 37:25            founded 45:2
                                        disposition 45:5
         cross 30:15                    dispositions 45:1             express 37:8 38:20 40:22     frame 22:18 25:1
         CROSS-EXAMINATION                                            expressed 37:6,12,13,18,     frames 17:18
                                        distressed 46:10,13
           4:5                                                         19,22 38:9
                                        District 8:7,8,11,20 11:5,                                 front 33:15,16
         CRS 53:6                        24 12:3,18 16:14,16 30:3
                                                                      extra 19:13,18,22 20:3
                                                                       49:7
                                                                                                   full 4:14
         cruiser 15:4 54:10,11           32:16
                                                                                                   Fusion 43:9 50:9
                                        districts 32:15 54:17         eyes 52:23
         Culham 28:5
         current 6:17 7:2,4             DMHA 9:9,10,11,21



                          Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                          Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 65 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   602
                                                                                Timothy Reboulet

                                        57:3,4                      information 28:4,10,14       keeping 51:17
                      G                                              48:18
                                       hereinafter 4:3                                           Kenny 25:21 26:5,11
                                                                    initially 56:16               37:19
         Gabby 25:21,25 26:3,4         Hess 8:15 15:24
           37:17 38:6 39:5                                          input 22:25 24:5             Kenton 30:4,5 31:7,14
                                       high 15:7
         gave 45:21                                                 insight 24:20                kick 31:5
                                       higher-ups 38:1
         Geez 30:11                                                 insignificant 19:16          kicked 32:2,7,20
                                       highest 50:23
         generated 45:4                                             instance 47:15               kicking 32:4
                                       highlighted 30:22
         give 6:20,21 55:22 56:3                                    instructions 45:21,23        Kim 4:13 40:6
                                       Hill 4:13 18:4,7 23:17,23     55:22 56:3
         giving 24:7 26:23 53:10        25:21 26:25 27:5 28:11,12                                kind 4:20 18:23 20:18
           56:2                         29:8,15,17 30:1 31:5        insubordinate 36:20           21:18 35:23 36:5 39:12
                                        35:12,15,20 36:9 37:1                                     44:20 46:14 47:16 51:25
         golly 8:14 12:13 13:6          38:1,16,25 39:10,16 40:5
                                                                    insubordination 52:19,        54:3
                                                                     25 53:4,5
                                        41:3,10,14 42:14 44:16
         good 4:7,8 8:14 17:1                                                                    kitchen 46:24
                                        47:10,18 48:14 49:16,23     interest 37:6,13,18,19
           24:21 25:17 33:9,12 34:8
                                        51:24 53:9,19 54:21 55:3,                                knew 29:21 51:23
           49:1,15                                                  interim 20:19 47:4,5
                                        16,22 57:14,17 58:12,18
         grade 22:22,24                 59:10                                                    knock 46:22
                                                                    internal 5:4 14:5,8,16,19,
         grammar 34:23                 Hill's 24:9 29:22 41:24       24 15:1 16:21 17:12 18:16
                                        42:1,3 43:3 57:24 58:5       19:7 28:5                                 L
         grammatical 34:24              59:15                       interview 24:8 28:22 29:3
         great 49:11                   history 26:22 27:1            33:20                       lack 35:22 45:15
         Gregg 25:21 26:3 38:6,9       holes 23:13                  interviewed 29:5 41:7        lag 17:7
           39:5
                                       home 8:24 11:5 44:11         interviews 22:25 28:14,      Larry 28:1,2,21,23 29:2,9,
         ground 5:17                                                 16                           12 35:8,18,24,25
                                       honestly 5:12 12:10
         group 11:14                    16:22 32:25                 investigated 4:25            late 58:6 59:1
         guess 15:6 47:5               hoping 36:19                 investigation 21:10          lawful 4:2
                                                                     27:22,24 28:4 29:9 30:19,
         guessing 10:21                hourly 19:21,24                                           lawsuit 5:6
                                                                     22,24,25 31:1 32:4 35:8,
         guy 13:6 36:2 37:17           hours 11:14,17 59:10          13,16 36:3,9,17,24 39:24    leadership 55:5
                                                                     48:10 54:13
         guys 11:13 38:11 44:22        house 41:24 42:1,2,3,4,24                                 leave 39:7
           51:2                                                     investigation's 15:7
                                        43:3,5                                                   leaving 33:2
                                       Howard 51:6,8                investigations 20:23,25
                                                                     27:7 30:13,17 31:22,23      led 35:16
                      H
                                       Huber 15:18,20 16:17          32:1 34:25 41:11,19,21      left 12:17 17:20 18:23 36:2
                                                                     48:3,6 54:2,5,16             51:13
         handing 33:22                 Hubert 15:19
                                                                    investigative 45:3           length 17:6
         handle 40:18 45:8,9           huh-uhs 5:22
                                                                    involved 42:2                level 23:25 46:16
         handled 14:25 15:1,6          hundred 28:7
           31:19                                                    issue 46:8                   Libby 28:16 29:4
                                       hunt 35:23
         handling 21:17 59:3                                        issues 39:9,13,23 40:9,24    lieutenant 4:13 8:15,18,
                                       hurt 15:4                     41:4 53:17 59:3              19,25 9:1,20 10:1,4 12:7,8,
         happened 40:1,2 51:21
                                                                                                  11 13:3,5,6 15:16,18,24
         happening 58:16                             I                                            16:2,3,4,6,10,12,13,15,17,
                                                                                  J
                                                                                                  21 17:5,8,11,12 18:3,4,7,
         hard 32:7
                                                                                                  20,21,22,24 19:11 20:8
                                       idea 25:2                    Jerry 10:1
         Hawthorne 43:15                                                                          22:2,3,6,10,19,23 23:2,10,
                                       identification 33:21                                       17,22 24:3,9 26:25 27:5,6,
         head 18:14 28:17                                           job 7:8 14:21 24:22 25:17
                                                                                                  12 28:11,12 29:8,14,17,22
                                       idiot 45:24                   28:22 33:9,12 34:8,10,14,
         headache 19:17                                                                           30:1 31:5 35:11,12,15,19,
                                                                     15,16,18,21 35:1,2 47:13,
                                       immature 38:12                                             20,21 36:9,25 37:15,17,18
         hear 48:20                                                  14 55:17,19,23,25 56:4
                                                                                                  38:1,13,16,25 39:10,11,16
                                       important 15:6,7              57:25
         heard 27:8,11,14,17 32:6,                                                                40:4 41:3,10,14,19,24
           19 33:1 48:21,23,25 49:3,   incident 46:14 49:20         John 15:18 16:17              42:1,3,14 43:3 44:16 47:9,
           4,5,12,14,15 52:24 53:3                                                                12,13,17,18 48:14 49:16,
                                       including 35:15              Jordan 51:6,8
           56:13                                                                                  22 51:24 53:9,19 54:21
                                       incoming 15:1                                              55:3,16,22,24 56:12,14,20,
         hearing 32:17                                                            K               21 57:11,14,15,17,20,21,
                                       incompetence 33:10                                         22,23,24,25 58:3,4,5,12,18
         held 48:6
                                       incompetent 34:21 45:20                                    59:10,15
         Henderson 25:20,24,25                                      keel 46:16
                                        53:7
           26:1 37:16 38:4 56:24,25


                             Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                             Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 66 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   603
                                                                                Timothy Reboulet

         lieutenant's 20:14,15,21        memorandum 47:7            Objection 49:17              person 30:14 34:22,25
           21:17 23:23 24:17 44:8                                                                 39:4 40:6 51:14
                                         memory 7:22                occupation 7:3,4
           47:14
                                                                                                 personal 39:23
         lieutenants 20:11 22:2          memory's 36:19             OCRC 24:9 33:24
                                                                                                 Plaintiff's 33:19
           23:15 24:21 37:12,13 38:2,    mention 42:13              October 24:8
           17,22 46:18 47:5                                                                      plan 20:2,4,6
                                         mentioned 24:16 34:4       offenses 15:2
         life 4:22                        37:15,16 48:22,24 53:4                                 played 27:9
                                                                    office 36:21 41:20 46:1,
         limits 31:6 32:3,5 48:8,11,     messages 59:15,19           18,24 54:22 55:4 58:14,19   pleasant 40:6
           12
                                         met 4:9                    officer 6:20 8:13 15:4       plugged 23:13
         lines 26:24 36:22 45:20                                     35:8,14 36:10 42:23
           53:8                          middle 35:4                                             pod 27:11 32:8 33:2 42:10
                                                                    officer-involved 15:3         43:14 44:7
         link 30:1                       midnights 8:8 9:6
                                                                    officers 43:2                pods 32:15
         list 30:20 56:16                mileage 50:23
                                                                    official 47:7                point 12:17 16:24 18:17
         listing 40:12                   Miller 8:19 16:4                                         41:22 42:7
                                                                    older 50:22 51:7
         litigation 15:5                 minds 26:21                                             police 6:20 7:5,14,18 8:2
                                                                    open 40:12 48:3 54:16
                                         minutes 4:10                                             10:19 45:18
         lived 7:2 43:12
                                                                    operating 53:13              poor 29:9
         lives 43:15,16,17 44:1          missed 15:15
                                                                    opinion 31:11 35:9           poorly 29:22
         located 42:16,19                Mm-hm 23:11
                                                                    ordered 35:13
         location 56:1                   month 21:16                                             position 10:25 12:17
                                                                    original 30:21                18:24 19:11 20:22 21:17
         locations 8:4                   monthly 19:9 21:23 55:11                                 23:10 24:6 25:18 37:20
                                                                    overboard 36:18               38:5 39:7,11 48:16 56:7,10
         log 47:22 48:2                  months 18:12,13 19:9
                                          21:20,23 25:11,14 36:5    overlap 6:4                  positions 7:25 27:20
         long 5:18 7:1,17 9:4 10:18       51:13 58:6
           12:2 13:14 16:20 17:11                                                                possibly 51:10
           44:25 48:17 58:22             morning 4:7,8                           P
                                                                                                 potential 54:24
         lot 49:11 53:23 55:7            move 38:5 51:11
                                                                    paid 22:5                    Powers 50:15
         loud 5:20                       moved 32:22
                                                                    painted 36:21                practice 47:11
         low 12:21 51:19                 moving 40:20
                                                                    paper 30:20 53:25            preference 51:9
         Luke 9:23                       Murphy 51:3,5,19
                                                                    paragraphs 35:7              pretty 12:20 13:4 18:20
                                                                                                  27:8 28:23 36:1 40:1 45:19
                                                     N              part 27:9 33:24 41:16         46:16 53:7
                      M
                                                                    part-time 7:8                previous 27:15,20 29:23
         made 36:6 42:22 45:20,24        names 13:7 23:8 25:23
                                                                    pass 38:10                   previously 20:20 34:16
           49:1                          necessarily 31:10
                                                                    past 26:22 27:1 42:4         prior 38:25
         mail 41:16,17                   needed 8:24 23:13 39:19
                                                                    patrol 8:3,5,6 9:15,16,19    probation 12:21,22
         major 17:22,23 21:2 22:14        53:17 54:3,6 55:9,14
                                                                     11:8,9,25 12:3,17 49:1,8,
           24:3,19,23 25:16 27:10        neglecting 31:10            12,21                       problem 28:21 44:15
           28:21 29:18 30:5,18 38:4
           40:16 41:18 46:4,5 52:2       negotiated 49:6            patrolled 9:12               problems 28:25 32:9

         majors 53:15 54:17              neighborhood 44:8          pause 11:20,22               procedural 54:9

         make 5:19,21 41:10 49:2         Nichols 28:17 29:4         pay 19:13,21,22,23,25        procedure 53:13
           55:4                          Nicholson 28:17            payroll 22:9,15 36:4         proceedings 11:22
         male 13:10,11 15:25 16:5,       night 11:19                people 9:7 11:14 49:7        process 28:13 38:16,19,
           7,9,11,18,19 17:9 26:1,2,4,                               57:1                         21 47:7 48:5
           6,13,18                       normal 19:12
                                                                    percent 28:7                 product 27:20 29:23
         man 51:19                       Northeast 8:9
                                                                    performance 54:25            professional 6:22,24
         management 23:25                note 35:10 47:8                                          18:18,19,24 34:17,19
                                                                    performed 53:11               53:18
         March 7:20                      note's 24:16
                                                                    performing 26:22 27:1        profile 15:8
         marked 33:20,22                 numerous 55:10
                                                                    period 18:6,10 20:12         promoted 10:8,10 17:21,
         matter 23:12                                                46:25 58:15 59:12
                                                     O                                            22,23,25 18:3,23 41:18
         meet 21:1                                                  periods 58:22                promotion 10:19 11:4
         meeting 24:24 38:3 40:15        object 33:13               permanently 48:17             18:6
           46:3,5


                            Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                            Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 67 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   604
                                                                                Timothy Reboulet

         proper 59:4                   referred 38:3                 righty 6:17                    shift 8:21
         prorated 19:24,25             referring 24:25 35:11,22      Rike 19:6 20:2,25 21:9,14      shootings 15:3
                                        47:25                         22:14 23:4 24:4 47:4 53:10
         PSB 22:19 23:24 35:15                                        55:16 56:6
                                                                                                    shortage 20:11
           37:4,9,14 39:11 40:12,24    reflected 29:22
                                                                                                    show 39:16
           41:5 48:15 56:6,9 57:10,                                  risk 15:5
           11,15,17 58:1 59:4
                                       regard 32:10
                                                                     Rob 24:4 50:24 51:18 52:3      shuffled 51:11
         pull 23:7                     regular 43:9
                                                                     Rob's 50:24 51:11              shut 58:19
                                       regularly 21:1
         purposes 33:20                                                                             shuts 58:14
                                                                     role 20:19 21:10 55:5
         put 33:17 36:18 52:23         related 26:7
                                                                     rolling 52:22                  shy 7:21
           55:14 56:16                 relation 24:8 26:11,12
                                                                                                    side 4:25 43:25 44:2,4
                                                                     room 51:18
                                       relationship 39:21
                      Q                                              rotation 22:3                  sign 22:14
                                       remember 4:23,24 5:12
                                        8:12 9:4 11:18 12:4,10,14    route 44:7                     signature 48:10
         qualifications 57:25 58:2      13:2,19 14:13 15:11,20                                      significant 18:9
                                        16:22 17:6,16,19 18:18
                                                                     rules 5:17
         qualified 46:12                                                                            sit 47:1
                                        19:8 21:22 28:16 30:19       rumor 49:3,4,13
         question 5:21 6:2,3,5,11,      32:11,12,13,17,22 33:1,3                                    situation 53:3
           14,15 24:15,16 30:23 33:6    34:6 36:11,19 38:8,12        rumors 48:20 49:16,17,19
           38:18 39:15                  39:24 40:3 43:4,12 49:20     run 29:12,15 41:16 52:5        slow 6:10
                                        50:3,5,8 52:16,17 56:2,22                                   small 19:17,18 50:17,21
         questions 5:20 24:12                                        running 41:17
                                        58:8 59:18
           30:20 31:8,14,16,18,19                                                                   smart 34:22,25
           33:14 56:4,5 59:22          removal 35:17
                                                                                   S                Smith 10:1 16:10 51:1,15
         quicker 25:12,14              reorganized 49:2
                                                                                                    smoothly 55:5
         quickly 5:17 20:9             rephrase 6:12                 S93 48:9
                                                                                                    snapping 46:15
                                       replaced 17:4,6               sat 24:3 32:2
                      R                                                                             solved 46:9
                                       report 5:3 12:13 22:9,12,     school 7:6
                                        13 31:8 39:15 44:24 45:10,                                  someone's 46:13
         radio 13:21,25                 14,22 46:16 54:6             Schools 7:6
                                                                                                    SOP 53:10,12
         Rainey 30:4,5,8,12 31:7,      reported 9:25                 Scott 28:5,7
                                                                                                    sound 45:20,24
           14                                                        section 27:8,23 32:25
                                       reporting 8:12 53:24                                         sounded 28:23 52:18
         ran 51:25 52:6                 59:3,17                      seeking 5:11
                                                                                                    sounds 18:1
         Randy 8:25 13:5               reports 22:16 27:21 45:3,     selected 38:25
                                        4 46:22 55:11,14                                            Southwest 8:7
         reached 31:12,13                                            send 42:23
                                       represent 4:12                                               space 49:7
         read 18:11 59:23                                            sending 59:14,18
                                       reputation 35:25                                             speak 53:16 58:13,18
         reading 36:19                                               seniority 9:7 51:14
                                       request 23:1                                                 special 22:12,13,15
         real 17:22                                                  seniority-wise 9:7
                                       requirements 54:4                                            specific 45:21
         reason 6:12 39:4 42:15                                      sentence 26:20 30:6 35:3,
                                       reservations 57:24             7 36:7                        specifically 34:18 42:11
         reasoning 33:1
                                                                                                     58:9
         Reboulet 4:1,15 33:8          reset 31:6 32:3,5             sergeant 7:5,12 9:23
                                                                      10:4,8,10,20,24 11:3,6,7,9,   specifics 5:12
           35:11,14 36:8               respond 6:6 41:11 45:25
                                                                      25 12:3,6,17,19,21,22,24      spoke 27:17
         recall 14:15 21:24 24:7,22    response 24:19 33:8            14:17,18,24 16:8 19:6,7
           26:23 32:9 33:11 53:9,14     39:8,17 46:2                  20:2,25 23:4 30:2,3,8         spot 23:15,18,19,23 24:1
           59:13,14                                                   35:19,20 36:8,16,25 50:15
                                       responsibilities 14:22,                                      spots 30:23
         receipts 44:25 45:1,16                                       53:10 55:16 56:6,18,21
                                        23 19:10 20:3,5
                                                                                                    stacked 41:21
         receive 24:17                 responsibility 54:19          sergeant's 30:3
                                                                                                    stacking 39:25 40:4
         received 38:15                responsible 21:4,5            service 10:24 11:1
                                                                                                    staff 35:15 36:8 45:19
         receiving 28:10               resubmitted 30:24             shambles 27:9
                                                                                                    stage 40:13
         recommendations 23:1          retire 7:9                    sharing 38:8
                                                                                                    standard 31:18,21 53:13
         record 11:20 52:23            retired 7:4,12,19 13:9        sharp 36:1 37:17
                                                                                                    standards 18:18,20,24
                                        14:10 16:23,24 17:3          sheets 54:3
         recorded 13:21,23                                                                           20:19 34:17,19 53:18
         recording 13:19               review 40:11                  Sheldon 56:13,15,21,25          55:17
                                                                      57:6                          start 6:2 14:7
         reference 44:20               reviewed 30:17



                           Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                           Cincinnati· -· Columbus· -· Dayton
Case: 3:17-cv-00334-TMR         Doc #: 17 Filed: 05/24/19 Page: 68 of 69 PAGEID #:
        Kimberly Hill vs City of Dayton Police Department, et al.
                                                                                   605
                                                                                Timothy Reboulet

         started 8:3 11:18 14:16,17    ten-hour 11:12,24             understand 5:23 6:11         worked 6:21 7:17 8:9,20
           15:10 27:23 39:10,24 40:3                                  56:8                         9:2 21:25 27:4 46:19 55:8
                                       term 35:23 45:15                                            57:2,8,12
         starting 8:1 35:5                                           understanding 30:16
                                       terms 6:22                     38:24                       working 16:25 21:3 39:20
         state 4:14 49:6
                                       terrible 50:18                                              59:11,16
                                                                     understood 6:14
         stated 47:23                                                                             Wow 12:10
                                       test 7:22                     unfair 36:15
         statement 26:23 33:14,                                                                   written 20:2,4,6 33:8
           15,16,23 35:6
                                       text 59:15,19                 unfairly 36:10
                                       thing 40:10 46:8                                           wrote 34:2
         statements 34:1                                             unfounded 45:2
         stay 48:12 51:10,13           things 8:23 9:5 20:18         unit 10:7 29:12,15 48:4
                                        32:7,17 34:3 40:19,20                                                  Y
                                                                      49:25 50:16,23 51:7
         stayed 36:4                    41:17 46:23 53:17,23 54:6,
                                        9 55:8,10 59:7               update 40:11,18 47:22        year 9:5 10:9,11 15:10
         step 21:2                                                    48:1
                                       thinking 10:15 14:10                                        17:15
         stipend 19:22                                               updated 48:2                 yearly 55:11
                                       Thomas 8:18 16:2,3
         stop 9:13                                                   updates 54:14
                                       thought 20:13 25:17 36:1                                   years 5:14 7:21,24 10:22
         story 44:25                                                                               12:5 13:16 14:14,15 17:15
                                        38:15,19 45:11               updating 53:10
         street 6:25 43:11,12 44:1,                                                                55:20
                                       till 59:1                     upper 23:25
           2,4 54:1                                                                               younger 38:11
                                       Tim 35:14 52:12
         substantial 15:5
                                                                                   V
                                       time 6:22 11:12 12:11,20
         substantiated 35:9             14:6 17:2,6,7,18 18:5,9
         summary 7:25 35:18             19:9 20:9,11,12 21:2,24      vacancy 18:23 19:2
                                        22:17 23:9,15 25:1 27:5,10
         supervised 14:25                                            vehicle 50:7,9,14
                                        28:18 29:20 30:13 31:6
         supervisor 11:11               32:3,5,17 38:8 40:17 41:22   vehicles 49:21,25
                                        46:25 48:8,11,12,21 52:3,
         supplying 14:1                 9,24 56:10,17,18 58:15,22,   verify 24:14
         support 39:16 55:3             24,25 59:11,15,20
                                       times 42:8 46:21                            W
         supposed 28:20 48:17
         SWAT 38:7 39:5,6,7            Timothy 4:1,15 46:3
                                                                     wait 6:1,6
                                        52:13
         sworn 4:3                                                   waiting 48:5,7
                                       title 56:10
         system 53:24                                                walked 28:23
                                       told 20:7 24:2 29:2 33:4
                                        43:22                        wanted 37:3,5 38:10 45:5
                      T                                               46:23 50:13,21,24 51:13
                                       Tolpin 28:1,2,21,23 29:2,
                                                                      55:18 57:1
                                        9,12 35:8,14,18,24 36:16
         tabs 59:10                                                  wanting 37:7
                                       Tolpin's 36:10
         taking 13:18 20:14 21:21                                    Washington 42:10
           40:10 41:17 47:5 51:6       Tom 50:6
                                       Towers 10:15                  water 28:24
         talk 6:9 41:9 43:23 44:21
           58:17                                                     week 11:15 22:9,10 25:8
                                       traffic 13:21,25
         talked 21:1 23:5 25:20                                      weekly 40:11,18 47:21
                                       transferred 37:9 47:9
           41:15,16 53:6                                              48:1 54:14
                                       transition 32:14,18
         talking 25:7 39:1,13,23                                     weeks 22:5 32:4
           40:10 41:6 46:2,7 49:24     transitioned 55:5
                                                                     west 6:25 27:11 32:8 33:2
           53:20                       trial 5:7                      42:9 43:14 44:7 49:1,7,12
         tape 13:24                    Twin 10:15                    white 15:24 16:7,9,11,18,
         task 9:9,21 40:14 53:10                                      19 17:9 26:4,13,17 43:9
                                       type 45:8 54:9
           58:9                                                      Williams 9:23 10:5 16:8
                                       typed 5:24                     29:18
         tasks 39:19 40:11 47:24
                                       types 54:4                    witch 35:23
         Taurus 50:10 51:17,19
                                       typos 34:23                   words 36:12
         team 53:25 54:2
         telling 38:8 39:6                                           work 11:4,13 19:19,23
                                                     U                22:11 27:20 29:23 35:24
         temporary 48:16                                              39:23 44:11 46:20 47:1
         ten 5:15 11:14 14:14          uh-huhs 5:22                   51:2 57:5



                           Mike Mobley Reporting· |· 800.894.4327· |· www.MobleyReporting.com
                                           Cincinnati· -· Columbus· -· Dayton
  Case: 3:17-cv-00334-TMR Doc #: 17 Filed: 05/24/19 Page: 69 of 69 PAGEID #: 606

MIKE MOBLEY REPORTING
334 South Main Street                                                             MMR
Dayton, Ohio 45402-2716
Office: 937-222-2259
Fax: 937-222-9747

April 10, 2019



Tim Reboulet
c/o Leonard J. Bazelak, Esq.
Senior Attorney City of Dayton, Ohio
101 West Third Street
Dayton, OH 45401

Re:    Hill, Kimberly v. City of Dayton Police Dept., et al.

Dear Mr. Reboulet:

Enclosed is your transcribed deposition. The Rules of Civil Procedure allow thirty (30) days for
you to read the transcript and return the signature page and corrections sheet to us.

If you have any corrections or changes to your transcript, please write them on the provided
corrections sheet, including the appropriate page and line number from the transcript and any
necessary explanation.

Please sign and date the signature page and return it with the corrections sheet in the enclosed
envelope. We will forward these to the attorneys involved.

If you do not return the signature page within thirty (30) days, a waiver of signature will be
executed and the transcript may then be used as your sworn testimony.


Very truly yours,

MIKE MOBLEY REPORTING




Courtney Elliott

cc:    Leonard J. Bazelak, Esq.
       Chanda L. Brown, Esq.
